er ET
ene enen 9 eee

if 7 L aS S SDNY

 

 

Ipc DOCUMENT
UNITED STATES DISTRICT COURT ge]. RCTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK |
ween ene eee eee aoa ~--X | poc #: —__—_ne —e
S| al
UNITED STATES OF AMERICA DATE : FILEL SD: —2l¢ ca 24
-against ORDER

20 CR 200 (KMW)

JONAS ANTONIO BRITO,
Defendant.

ee ee ee ee ns cee Oa a a Om x

KIMBA M. WOOD, District Judge:

The Court will hold a remote conference on June 2, 2021, at 10:30 a.m. Members of the
press and public who wish to join the proceedings should dial 917-933-2166 and enter
Conference ID 305794630. All members of the press and public who join the proceeding must
do so with their telephones on mute.

SO ORDERED.

Dated: New York, New York
May 25, 2021

bie tr Ww, War
KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
